Citation Nr: 1827562	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-20 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent evaluation for degenerative joint disease (DJD) of the cervical spine with spur from June 1, 2009; 30 percent evaluation from October 28, 2016; and 20 percent disabling from August 7, 2017 and thereafter.


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978 and May 14, 1979 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the Board at a March 2016 videoconference hearing, a transcript of which is of record.

A July 2016 Board decision, in pertinent part, remanded the issue of an increased rating for DJD of the cervical spine with spur for further development, and there has been substantial, if not full, compliance with the remand directives. See D'Aries v. Peake, 22 Vet. App. 97 (2008). That development has been completed and the Veteran's case has been returned to the Board for further appellate consideration.

The April 2010 rating decision increased the evaluation of DJD of the cervical spine with spur to 20 percent effective June 1, 2009. A February 2018 rating decision increased the evaluation for DJD of the cervical spine with spur to 30 percent effective October 28, 2016, and reassigned a 20 percent evaluation August 7, 2017.  It also assigned separate 20 percent evaluations for  polyneuropathy of each upper extremity, effective May 28, 2010.


FINDINGS OF FACT

1. From June 1, 2009, the Veteran's DJD of the cervical spine with spur manifested with functional forward flexion of the cervical spine not greater than 30 degrees; but not forward flexion of 15 degrees or less, or unfavorable ankylosis of the entire cervical spine; or any incapacitating episodes.

2. From October 28, 2016 to August 6, 2017, the Veteran's DJD of the cervical spine with spur manifested with functional forward flexion of the cervical spine not greater than 15 degrees, but no unfavorable ankylosis of the entire cervical spine or any incapacitating episodes.

3. From August 7, 2017, the Veteran's DJD of the cervical spine with spur manifested with functional forward flexion of the cervical spine not greater than 30 degrees; but not forward flexion of 15 degrees or less, or unfavorable ankylosis of the entire cervical spine; or any incapacitating episodes.

4. From May 21, 2010, the probative evidence of record indicates the Veteran's polyneuropathy of the bilateral upper extremities was productive of mild incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an evaluation higher than 20 percent from June 1, 2009 to October 27, 2016; higher than 30 percent from October 28, 2016; and higher than 20 percent from August 7, 2017 for DJD of the cervical spine with spur have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5015-5242 (2017).

2. From May 21, 2010, the criteria for a separate disability rating of 20 percent, but no higher, for polyneuropathy of the right upper extremity and a separate disability rating of 20 percent, but no higher, for polyneuropathy of the left upper extremity are met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8511.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59. Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's cervical spine with spur of the cervical spine has been evaluated under Diagnostic Code 5015-5242. 

Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27. Diagnostic Code 5242 applies to degenerative arthritis of the spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. Diagnostic Code 5015 pertains to "bones, new growths of, benign." See 38 C.F.R. § 4.71a, Diagnostic Code 5015.

A note to Diagnostic Codes 5013-5024 explains that the diseases covered by these codes will be rated on limitation of motion of affected parts, as arthritis, degenerative, except for gout. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5015 provides for evaluation of limitation of motion as contemplated by the General Formula. See 38 C.F.R. § 4.71a. Therefore, separate ratings under the Diagnostic codes 5015 and 5042 are not warranted. Separate ratings for the same manifestations are not available. 38 C.F.R. § 4.14.

As Diagnostic Code 5242 pertains to degenerative arthritis of the spine, Diagnostic Code 5003 should also be considered when evaluating the Veteran's disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (noting to see also Diagnostic Code 5003). Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint. When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. For the purpose of rating a disability from arthritis, the cervical vertebrae are considered a group of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45(f). As will be explained further below, the Veteran's cervical spine disability is compensable under Diagnostic Code 5242, and as such, Diagnostic Code 5003 will not be considered further herein. 

Thus, both Diagnostic Codes 5015 and 5242 indicate that the Veteran's cervical spine condition should be evaluated under the General Formula for Diseases and Injuries of the Spine (General Formula). 38 C.F.R. § 4.71a, Diagnostic Codes 5015, 5242.

VA regulations define normal range of motion of the cervical spine as flexion and extension to 45 degrees, lateral flexion to 45 degrees, and rotation to 30 degrees. 38 C.F.R. § 4.71a, Plate V.

Pursuant to the general rating criteria for diseases and injuries of the spine, a 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A higher evaluation of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine.

Under VA's rating schedule, intervertebral disc syndrome (IVDS) is evaluated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Codes 5238, 5242, 5243. An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Neuropathy of the right and left upper extremities is rated according to Diagnostic Code 8511, pertaining to paralysis of the middle radicular group. Diagnostic Code 8511 provides that mild incomplete paralysis is rated 20 percent disabling for both the major and minor side. Moderate incomplete paralysis is rated as 40 percent disabling on the major side and 30 percent disabling on the minor side. A 50 percent rating is warranted for severe incomplete paralysis of the radicular group of the major extremity, and a 40 percent rating is warranted for severe incomplete paralysis affecting the minor extremity. Complete paralysis of the middle radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected, warrants a 70 percent rating for the major side and a 60 percent rating for the minor side. 38 C.F.R. § 4.124a, Diagnostic Code 8511.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  

The Veteran contends that a rating higher than 20 percent from June 1, 2009 to October 27, 2016; 30 percent evaluation from October 28, 2016; and 20 percent disabling from August 7, 2017 for DJD of the cervical spine with spur are warranted.

An April 2010 VA examination showed forward flexion of 0-30 degrees, extension of 0-10 degrees, left and right lateral flexion of 0-40 degrees, and left and right lateral rotation of 0-55 degrees. The Veteran showed no evidence of radiation of pain, spasms, or tenderness to palpation. He had no additional loss in range of motion following repetitive range of motion due to pain, fatigue, flare-ups, or lack of endurance. The Veteran was diagnosed with DJD of the cervical spine, degenerative spur of the cervical spine, and cervical strain.

A May 2010 MRI of the cervical spine showed a large diffuse bulge at C5-6 that abutted the anterior spinal cord; small central disc bulge at C3-4, C4-5; focal disc space narrowing; and a small diffuse disc bulge. A nerve conduction study (NCS) also showed moderate sensorimotor polyneuropathy of the bilateral upper extremities. 

A June 2013 VA examination diagnosed the Veteran with degenerative disc disease of the cervical spine with spur. The Veteran reported no flare ups and he showed forward flexion of 0-40 degrees, extension 0-35 degrees, left lateral flexion 0-30 degrees, right lateral flexion 0-35 degrees, and left and right lateral rotation of 0-60 degrees. The Veteran had muscle spasm and guarding of the cervical spine that did not result in abnormal gait or spinal contour. The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion following testing. The examiner noted no evidence of cervical radiculopathy. In noting the Veteran's May 2010 NCS of polyneuropathy, the examiner explained that the medical literature did not indicate that polyneuropathy and radiculopathy were the same condition.

In September 2014, the Veteran's private physician reported cervical flexion of 0-28 degrees, extension of 0-36, left lateral flexion of 0-19 degrees, right lateral flexion of 0-22 degrees, and left rotation of 0-22 degrees and right rotation of 0-61 degrees. The Veteran's cervical range of motion was limited due to increased discomfort. The physician opined that the Veteran's bilateral upper extremity polyneuropathy should be considered service connected and rated at 20 percent for each arm. 

An October 2016 VA examination showed forward flexion of 0-5 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; and painful motion upon examination. The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion following testing. The Veteran was diagnosed with degenerative arthritis of the cervical spine.

An August 2017 VA examination showed forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, as well as painful motion upon examination. The Veteran had no guarding, muscle spasms, or ankyloses. The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion.

A December 2017 VA examination diagnosed the Veteran with cervical strain, degenerative arthritis of the spine, cervical bone spur, and polyneuropathy. The examiner indicated that the Veteran's polyneuropathy pertained to his cervical spine condition. The examination showed forward flexion of 0-30 degrees, extension of 0-30 degrees, left and right lateral flexion of 0-25 degrees, and left and right lateral rotation of 0-70 degrees. The Veteran had pain on examination that caused functional loss, however he was able to perform repetitive-use testing with no loss of function or range of motion after three repetitions. The Veteran had muscle spasm of the cervical spine that did not result in abnormal gait or spinal contour. There was no ankylosis of the spine. 

Based on the evidence of record, the Board finds that an evaluation in excess of 20 percent under Diagnostic Code 5015-5242 is not warranted for the periods from June 1, 2009 to October 27, 2016 and  from August 7, 2017 and thereafter. 

Objective medical findings for these time periods are consistent with a 20 percent evaluation. There is no evidence of the Veteran's cervical spine disability manifesting in functional limitation equivalent to forward flexion of 15 degrees or less, or of ankylosis of the cervical spine. 

The Board also finds that an evaluation in excess of 30 percent is not warranted under Diagnostic Code 5015-5242 for the periods from October 28, 2016 to August 6, 2017. 

There is no evidence of the Veteran's cervical spine disability manifesting in functional limitation equivalent to unfavorable ankyloses of the entire cervical spine.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca consideration, the Veteran's range of motion was not limited upon repetitive motion testing. The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing. Pain was noted at times during the examinations. However, even with pain, there is no indication that the Veteran's flexion was limited to 15 degrees or less prior to October 2016 and after August 2017. There is also no evidence of ankylosis at any time.

With respect to the criteria set forth in the Formula for Rating IVDS based on incapacitating episodes, none were reported by the Veteran or noted by examiners or by outpatient clinicians except for the June 2013 examination. At that time, the examiner diagnosed IVDS but noted that the Veteran had no incapacitating episodes over the past 12 months due to IVDS. The Board places no probative weight on the diagnosis or reference to incapacitating episodes because the entire file of outpatient records and VA examinations is silent for any other diagnosis or treatment relating to incapacitating episodes.

The Board acknowledges that Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. In this instance, the Veteran does experience neurological symptoms related to his spine disability other than the polyneuropathy of the upper extremities. The August and December 2017 VA examiners stated that the Veteran experienced signs or symptoms of radiculopathy in the right and left upper extremities, specifically paresthesias and/or dysesthesias, numbness, and/or constant pain, however these findings were mild. The Veteran also had normal sensory and reflex examinations during the April 2010 VA examination. Although the Veteran had decreased sensation to light touch of the hands and fingers during the August 2017 examination and hypoactive reflexes of the biceps, triceps, and brachioradiales during the December 2017 VA examination, the Veteran had no radicular pain or other signs or symptoms in the June 2013 or October 2016 VA examinations, as he had normal reflex and sensory examinations.

Finally, the Board notes that a May 2010 MRI of the Veteran's cervical spine showed a large diffuse bulge at C5-6 that abutted the anterior spinal cord. Based upon the opinions of the September 2014 private physician and the December 2017 VA examiner, which associated the Veteran's polyneuropathy of the bilateral upper extremities with his cervical spine injury, the Board finds that polyneuropathy of the upper extremities has more nearly approximated mild incomplete paralysis of each upper extremity under Diagnostic Code 8510 from May 21, 2010, which is the date the condition was shown to exist by medical evidence. 

Accordingly, a separate 20 percent rating is warranted for the left upper extremity and a separate 20 percent rating is warranted for the right upper extremity, pursuant to Diagnostic Code 8511. As there are no findings of moderate or severe incomplete paralysis, higher ratings under Diagnostic Code 8511 are not warranted. In reaching this determination, the Board has considered the benefit of the doubt rule. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).

The Board has not overlooked the statements by the Veteran with regard to the severity of his disability. The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible. See Jandreau, supra. The Board has considered the Veteran's reports along with the medical evidence of record. Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

After considering the evidence of record, the Board finds that the Veteran's symptoms from June 1, 2009, more closely approximate the criteria for a 20 percent disability rating; from October 28, 2016, more closely approximate the criteria for a 30 percent disability rating; and from August 7, 2017, more closely approximate the criteria for a 20 percent disability rating under Diagnostic Code 5015-5242. Therefore, entitlement to increased disability ratings for the noted time periods for DJD of the cervical spine with spur is not warranted and the claim must be denied. However, the Board also finds that a separate 20 percent rating is warranted for the left upper extremity and a separate 20 percent rating is warranted for the right upper extremity from May 21, 2010, pursuant to Diagnostic Code 8511.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating higher than 20 percent evaluation for DJD of the cervical spine with spur from June 1, 2009 is denied. 

Entitlement to a disability rating higher than 30 percent evaluation for DJD of the cervical spine with spur from October 28, 2016 is denied.

Entitlement to a disability rating higher than 20 percent for DJD of the cervical spine with spur from August 7, 2017 is denied.

A separate disability rating of 20 percent, though no higher, from May 21, 2010 for polyneuropathy of the right upper extremity is granted.

 A separate disability rating of 20 percent, though no higher, from May 21, 2010 for polyneuropathy of the left upper extremity is granted.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


